April 23, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
                  IN THE MATTER OF C.R., A JUVENILE,

NO. 14-13-00295-CV

                    ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on February 15, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.